DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 29, 2018.  Claims 1-20 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for Korean Patent Application No. KR10-2017-0173372, filed December 15, 2017, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 29, 2018 is in partial compliance with the provisions of 37 CFT 1.97 and to the extent it is in compliance has considered by the Examiner.  The Office notes that cited reference 2002/004267 is an invalid publication number.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-12 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The terms “high-speed”, “low-speed”, “fast” and “slow” in claims 10 and 15, and in claims 11, 12, 16 and 17 as a result of their dependencies, are relative terms which renders the claims indefinite.  The terms “high-speed”, “low-speed”, “fast” and “slow” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Corrections are required.

Claim 18 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim lacks antecedent basis for “the vehicle stability determination” and “the vehicle stability”.  Corrections are required.

Claim 18 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, there is no clear understanding to the meaning of “all satisifeid”.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0100197, to Saiki.

As per claim 1, Saiki discloses an integrated chassis control method comprising: stability control after avoidance performing stability steering assist control after avoiding a forward collision situation of a vehicle by avoidance steering assist control when the forward collision situation is verified by an integrated chassis controller (e.g. see paragraphs 0003-0006 and 0015, wherein after a collision avoidance operation, including a steering assist, control of the vehicle is returned to the driver; also verification of the forward collision situation would be performed by a vehicle controller to activate steering assist).  

As per claim 2, Saiki discloses the features of claim 1, and further discloses wherein the stability control after avoidance is reflected when driver's steering is performed (e.g. see paragraph 0004, wherein steering assist is performed, which would be based upon steering angle sensor).



As per claim 19, Saiki discloses a vehicle comprising: an electronic chassis control system including one of an electronic control suspension (ECS), a motor driven power steering (MDPS), an electronic stability control (ESC), a rear wheel steering (RWS), and an all wheel drive (AWD) (e.g. see Fig. 1, wherein steering ECU 50, motor driver 51, and motor 52 are provided); and an integrated chassis controller configured for performing avoidance steering assist control on the electronic chassis control system to avoid a forward collision risk situation by generating a collision avoidance signal indicative of recognition of the forward collision risk situation and then recognizing a steering attempt (e.g. see rejection of claim 1), and performing stability steering assist control on the electronic chassis control system when the forward collision risk situation is avoided (e.g. see paragraph 0020, wherein automatic turn control is performed after avoidance of a first collision and no additional obstacles are observed).

As per claim 20, Saiki discloses the features of claim 19, and further discloses wherein, in the avoidance steering assist control and the stability steering assist control, front- and rear-wheel damping force control is performed by an electronic control suspension (ECS), steering assist control is performed by a motor driven power steering (MDPS), braking control is performed by the ESC, in-phase control is performed by a rear wheel steering (RWS), and a torque distribution control is performed by an all wheel drive (AWD) (e.g. see rejection of claim 19; the Office further notes the alternate claim format of claim 19).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-9, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki, in view of U.S. Patent Publication No. 2014/0244142, to Matsubara.

As per claim 3, Saiki discloses the features of claim 1, but fails to disclose wherein the stability control after avoidance includes: steering avoidance division control for dividing the avoidance steering assist control into a plurality of stage steering avoidances when recognizing a forward collision risk situation; avoidance-section integrated chassis control including a plurality of stage avoidance steering assist controls matching the plurality of stage steering avoidances, respectively; and stabilization-section integrated chassis control including a plurality of stage stability steering assist controls matching the plurality of stage avoidance steering assist controls, respectively.  However, Matsubara teaches a steering assist configured to divide corrective action into a plurality of increments (e.g. see at least Fig. 6 and paragraph 0070).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the collision avoidance system of Saiki to include determining incremental corrective actions for avoiding a collision so as to minimize corrective action and maximize stabilization of the vehicle.

As per claim 4, Saiki, as modified by Matsubara, teaches the features of claim 3, and Saiki further discloses wherein the steering avoidance division control is performed by detecting vehicle information (e.g. see Fig. 1, sensors 71-75), determining the forward collision risk situation from the vehicle information (e.g. see rejection of claim 1), detecting a steering wheel operation in the forward collision risk situation (e.g. see Fig. 1, steering angle sensor 72).  Saiki fails to disclose and dividing the plurality of stage steering avoidances by a steering avoidance rank when the steering wheel operation is detected.  However, Matsubara teaches a steering assist configured to divide corrective action into a plurality of increments (e.g. see at least Fig. 6 and paragraph 0070).  Matsubara further teaches that one of the stages are selected (i.e. ranking) that minimizes steering angel change (e.g. see paragraph 0071).  It would have been obvious to a person of ordinary skill in 

As per claim 5, Saiki, as modified by Matsubara, teaches the features of claim 4, and Matsubara further teaches wherein the forward collision risk situation is determined based on a steering angular speed, a steering angle, a yaw rate, a vehicle speed, and a lateral acceleration of the vehicle (e.g. see Fig. 1, sensors 2-9).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the collision avoidance system of Saiki to include determining operating conditions of the host vehicle for the purposes of selecting a most appropriate response to the obstacle avoidance the maximizes stabilization of the vehicle during avoidance.

As per claim 6, Saiki, as modified by Matsubara, teaches the features of claim 4, and Matsubara further teaches wherein, when the steering wheel operation is detected, a collision avoidance signal is generated by generation of an emergency flag, and the plurality of stage steering avoidances are divided by the emergency flag (e.g. the Office notes that division of the corrective steering response would be based upon some sort of indicator (i.e. emergency flag) that corrective action is necessary).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the collision avoidance system of Saiki to include determining operating conditions of the host vehicle for the purposes of selecting a most 

As per claim 7, Saiki, as modified by Matsubara, teaches the features of claim 3, and Matsubara further teaches wherein the avoidance-section integrated chassis control includes: performing avoidance steering assist control selected from the plurality of stage avoidance steering assist controls; and completing the avoidance steering assist control relating to the selected avoidance steering assist control (e.g. Matsubara teaches a steering assist configured to divide corrective action into a plurality of increments (see at least Fig. 6 and paragraph 0070)).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the collision avoidance system of Saiki to include determining incremental corrective actions for avoiding a collision so as to minimize corrective action and maximize stabilization of the vehicle.

As per claim 8, Saiki, as modified by Matsubara, teaches the features of claim 7, and Saiki further discloses wherein, in the selected avoidance steering assist control, front- and rear-wheel damping force control is performed by an electronic control suspension (ECS), steering assist control is performed by a motor driven power steering (MDPS), braking control is performed by an electronic stability control (ESC), in-phase control is performed by a rear wheel steering (RWS), and a torque distribution control is performed by an all wheel drive (AWD) (e.g. see Fig. 1, wherein steering ECU 50, motor driver 51, and motor 52 are provided).

As per claim 9, Saiki, as modified by Matsubara, teaches the features of claim 8, and Matsubara further teaches wherein completion of the avoidance steering assist control is determined based on a steering angular speed, a steering angle, a yaw rate, a vehicle speed, and a lateral acceleration (e.g. see Fig. 1, sensors 2-9).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the collision avoidance system of Saiki to include determining operating conditions of the host vehicle for the purposes of selecting a most appropriate response to the obstacle avoidance the maximizes stabilization of the vehicle during avoidance.

As per claim 13, Saiki, as modified by Matsubara, teaches the features of claim 3, and Matsubara further teaches wherein the stabilization-section integrated chassis control includes performing stability steering assist control selected from the plurality of stage stability steering assist controls, and completing the stability steering assist control relating to the selected stability steering assist control (e.g. Matsubara teaches a steering assist configured to divide corrective action into a plurality of increments (see at least Fig. 6 and paragraph 0070)).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the collision avoidance system of Saiki to include determining incremental corrective actions for avoiding a collision so as to minimize corrective action and maximize stabilization of the vehicle.

As per claim 14, Saiki, as modified by Matsubara, teaches the features of claim 13, and Saiki further discloses wherein, in the selected avoidance steering assist control, front- and rear-wheel damping force control is performed by an electronic control suspension (ECS), steering assist control is performed by a motor driven power steering (MDPS), braking control is performed by an electronic stability control (ESC), in-phase control is performed by a rear wheel steering (RWS), and a torque distribution control is performed by an all wheel drive (AWD) (e.g. see Fig. 1, wherein steering ECU 50, motor driver 51, and motor 52 are provided).

As per claim 18, Saiki, as modified by Matsubara, teaches the features of claim 13, and Matsubara further teaches wherein the stability steering assist control performs the vehicle stability determination, based on a steering angle, a steering angular speed, a yaw rate error, and a count time, and the vehicle stability is when a reference steering angle value of the steering angle, a reference steering angular speed value of the steering angular speed, a reference yaw rate error value of the yaw rate error, and a set time of the count time are all satisfied (e.g. see Fig. 1, sensors 2-9; with respect to a yaw rate error Matsubara teaches that sensor errors are taken into consideration (e.g. see at least paragraph 0021); and with respect count time, Matsubara teaches count time to collision (e.g. see at least paragraph 0003) ).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the collision avoidance system of Saiki to include utilizing  various vehicle sensors, as well as taking into consideration sensor errors, for determining when a collision may occur for the purpose of taking corrective action.

Allowable Subject Matter
Claims 10-12 and 15-17 would be allowable if amended to correct non-prior art issues.  In particular, the features of claims 10 and 15 of wherein the selected avoidance steering assist control utilizes a high-speed fast steering avoidance mode when a vehicle speed threshold is satisfied and a steering angular speed threshold is satisfied, wherein the selected avoidance steering assist control utilizes a high-speed slow steering avoidance mode when the vehicle speed threshold is satisfied and the steering angular speed threshold is not satisfied, wherein the selected avoidance steering assist control utilizes a low-speed fast steering avoidance mode when the vehicle speed threshold is not satisfied and the steering angular speed threshold is satisfied, and wherein the selected avoidance steering assist control utilizes a low-speed slow steering avoidance mode when the vehicle speed threshold is not satisfied and the steering angular speed threshold is not satisfied, when considered in view of other claim features renders the claims and their dependents novel and non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include US Patent Publication Nos. 2017/0029026, 2015/0283999, and 2014/0244151, and US Patent No. 7,734,418, which relate to vehicle steering and/or obstacle avoidance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669